Citation Nr: 1232779	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-17 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for residuals of a fracture, left distal femur, with deformity and traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 26, 1974 to October 9, 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required with respect to this issue.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that he Veteran is afforded every possible consideration.

The Veteran reported that he fractured his left femur prior to active service when he was 13 years old.  After his separation from service, records note that he injured his left leg in a motor vehicle accident in 1981 and required surgery in 1982.  On remand, treatment records associated with these two injuries should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the complete treatment records associated with the Veteran's injury to his left femur when he was 13 years old (i.e., in approximately 1969); the complete treatment records associated with his left leg injury from a motor vehicle accident in 1981; and the complete records associated with his left leg surgery in 1982.

2.  Thereafter, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


